Citation Nr: 1741492	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  08-31 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to July 30, 2015, and in excess of 30 percent thereafter for service-connected sinusitis.  

2.  Entitlement to an initial compensable evaluation for scars, residuals of right foot surgery.  

3.  Entitlement to an evaluation in excess of 10 percent for left foot hallux valgus with osteotomy, second metatarsal.  

4.  Entitlement to service connection for a respiratory disability, to include asthma and chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected sinusitis.  

5.  Entitlement to a total disability evaluation due to individual unemployability. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to December 1990.

This matter comes before the Board of Veterans Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2007, the RO in Cleveland, Ohio, in pertinent part, denied service connection for asthma, to include as secondary to service-connected sinusitis, and continued the evaluation of left hallux valgus with osteotomy, second metatarsal at 10 percent disabling.  The Veteran filed a notice of disagreement dated in October 2007, and the RO issued a statement of the case dated in September 2008.  The Veteran filed her substantive appeal in October 2008.

In November 2013, the RO in Waco, Texas, in pertinent part, granted entitlement to service connection for scars, residual of right foot surgery evaluated as noncompensable, and continued 10 percent evaluations for sinusitis and left hallux valgus with osteotomy, second metatarsal.  The RO also denied entitlement to individual unemployability.  The Veteran filed a notice of disagreement dated in July 2013, and the RO issued a statement of the case dated in April 2015.  The Veteran filed her substantive appeal in April 2015.

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At the hearing, the record was held open 60 days to afford the Veteran opportunity to submit additional evidence, and the Veteran waived initial RO consideration of any additional material submitted.  Additional evidence was subsequently submitted.

The issues of entitlement to service connection for a respiratory disability, increased evaluations for sinusitis and left hallux valgus, and entitlement to individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In testimony before the Board, in May 2017, the Veteran stated that she wished to withdraw the claim of entitlement to an initial compensable evaluation for scars, residuals of right foot surgery.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal concerning the issue of entitlement to an initial compensable evaluation for scars, residuals of right foot surgery, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, in testimony before the Board, in May 2017, the Veteran stated that she wished to withdraw the claim of entitlement to an initial compensable evaluation for scars, residuals of right foot surgery.  She explained that she did not dispute the rating assigned for the service-connected scar.  Rather, it was her contention that her service-connected right foot disability had increased in severity.  Thus, she indicated that she would file a claim of entitlement to an increased rating for that disability instead.  

Withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) ("Although Mr. DeLisio 'thought' that the Board member had identified the issues to be discussed, the transcript reflects neither an explicit discussion of withdrawal nor any indication that Mr. DeLisio understood that he might be withdrawing claims for benefits for any disabilities not discussed.").  Withdrawal of claims must be done in writing, unless the claimant or representative confirms the withdrawal of a claim on record during a hearing.  38 C.F.R. §20.204.

Based on the Veteran's hearing testimony, the Board finds that the criteria for a withdrawal of the appeal have been met.  Thus, the Board finds that there remain no allegations of errors of fact or law for appellate consideration for this claim.  Accordingly, the Board does not have jurisdiction to review claim, and it is dismissed.


ORDER

The appeal concerning the issue entitlement to an initial compensable evaluation for scars, residuals of right foot surgery, is dismissed.


REMAND

First, the Board notes that the Veteran submitted materials after the May 2017 hearing relating to an award of benefits from the Social Security Administration which was effective in February 2013.  This material included a fully favorable decision indicating that she was determined to be disabled as a result of multiple conditions, to include severe asthma and chronic obstructive pulmonary disease, as well as foot problems.  These SSA records, however, did not contain the medical records used in deciding the claim.  As they are relevant to the issues on appeal, the RO must undertake the necessary efforts to obtain them.  38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in the custody of a Federal department or agency, including the Social Security Administration, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

Second, the Board finds that additional VA medical opinion is required with respect to the claim of service connection for a respiratory condition, to include asthma.  

In a July 2011 VA examination, it was found that the Veteran had asthma and a history of recurrent sinusitis and rhinitis.  After examination, the examiner found that it was as likely as not that the sinusitis and allergies exacerbate the Veteran's asthma.  Therefore, it was as likely as not that her asthma may be service-connected.  The examiner stated that it was well known that recurrent upper airway irritation, sinusitis, and rhinitis in asthmatics and uncontrolled exacerbations of sinusitis can lead to bronchospasm.  It was also known that this Veteran had a history of smoking which also could exacerbate asthma.  The examiner also noted that the Veteran had had deployments to Korea as well as her work and environmental exposure in cooking which could also add to a development of bronchospasm. 

In a February 2012 addendum opinion, the July 2011 examiner noted that there were multiple references to asthma and rhinitis from 2005 to 2009 which required antihistamines prednisone and Advair.  Sinus x-rays in 2004 were noted to be normal and a CAT scan of the sinuses in 2009 showed mild mucosal thickening in sinuses.  The examiner found that it was less likely than not that the Veteran's moderately severe asthma was related to service-connected sinusitis, particularly since the 2009 imaging showed minor changes.  The examiner found that past smoking and cocaine use and previous bronchitis more likely contributed to the Veteran's bronchospasm to a greater degree than the sinus/rhinitis problem.  

A May 2014 disability benefits questionnaire (DBQ) found that the Veteran had a history of asthma, COPD, chronic sinusitis, and allergic rhinitis.  The physician indicated that exposure to diesel fuel fumes and other noxious cleaning chemicals in part had damaged sinus and lung tissues, resulting in chronic sinusitis and inflammation from rhinitis which could induce asthma flares.  This physician noted that inability to breathe through her nose could cause anxiety which worsens asthma.  

In an August 2015 VA examination report, it was noted that the Veteran had constant sinus congestion, clearing of the throat, and coughing.  It was noted that post nasal drainage would go down her throat and get into her windpipe and aggravate her asthma.  The Veteran was diagnosed with asthma (2003), chronic obstructive pulmonary disease (COPD) (2005), and acute exacerbations of chronic asthmatic bronchitis due to service-connected sinus condition.  The examiner indicated that, whereas COPD was due to smoking, asthma was not due to sinus condition per se, but the Veteran had exacerbations of asthma due to sinus condition. 

An August 2015 VA pulmonary note indicated that the Veteran was a former smoker.  It was noted that the Veteran had exposure in the service to diesel fumes, and started having sinus issues.  She was diagnosed with asthma in 2003, treated with seasonal inhaler, then diagnosed with COPD in 2005 with regular use of inhalers.  The physician noted that the Veteran required hospitalization 2-3 times per year, usually for 3-5 days, with no intubations thus far.  She had been allergy tested by an outside physician, which showed multiple allergies; dust mites, pets, but no immunotherapy due to the severity of her asthma.  The Veteran was assessed with asthma, with slight flare, that appeared to be allergen mediated. 

Finally, the Veteran submitted two additional disability benefits questionnaires dated in May 2017.  The first of these indicated that the Veteran had chronic recurrent sinusitis with seasonal and perennial allergic rhinitis that triggers asthma.  The Veteran was diagnosed with severe, steroid dependent asthma.  The second of these indicated that the Veteran had allergies that were environmental, along with COPD.  The physician stated that the Veteran should avoid particulate matter, illnesses, and allergens to avoid triggering her asthma/COPD.

The records above indicate that the Veteran has been diagnosed with both COPD and asthma.  The VA medical examination in July 2015 noted that the Veteran's COPD was due to smoking, but that she had exacerbations of asthma due to her service-connected sinus condition.  Other records indicate that asthma was triggered by environmental allergens or other nonservice-connected conditions or triggers.  And some records indicate that exposure to toxins and fumes in service may have caused her condition.   In sum, the Veteran's medical records do not support a clear picture of what exactly causes or aggravates the Veteran's asthma or COPD and/or whether reported exacerbations represent temporary or intermittent flare-ups, or whether the service-connected sinusitis has permanently aggravated the Veteran's asthma.  As such, additional opinion is required.

With respect to the Veteran's claim for individual unemployability, because the determinations with respect to the Veteran's outstanding claims may potentially impact the issue of individual unemployability, the Veteran's individual unemployability claim is inextricably intertwined with these additional claims and should be remanded pending their disposition.  See Harris v. Derwinski, Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" on another, and that impact in turn "could render any review by this Court of the decision [on the other claim] meaningless and a waste of judicial resources," the two claims are inextricably intertwined); see also Gurley v. Nicholson, 20 Vet. App. 573, 575 (2007) (recognizing the validity of remands based on judicial economy when issues are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).  All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile, and the Veteran 
should be informed in writing.

2.  Arrange for an appropriate VA examination for the purpose of determining the etiology of the Veteran's respiratory disorder, to include asthma and COPD.  Access to the claims file must be made available to the examiner for review in connection with the examination.  

The examiner is specifically requested to offer an opinion as to the following: 

Is it at least as likely as not that the Veteran's asthma and/or COPD had their onset during active duty?

If not, is it at least as likely as not that such disorders are causally related to active service or any incident therein, to include the Veteran's exposure to environmental toxins such as diesel fuel and cooking fumes? 

If not, is it at least as likely as not that such disorders are causally related to a service-connected disability, to include sinusitis?  

If not, is it at least as likely as not that such disorders are aggravated by a service-connected disability, to include sinusitis?  In this context the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening, as contrasted to a temporary worsening of symptoms, of the claimed disorder by the service-connected disability, beyond its natural clinical course.

If the Veteran's current respiratory disability, to include asthma or COPD, is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In providing the requested opinions, the examiner must provide a rationale.  He or she is asked to comment on the Veteran's service and post-service medical treatment records, to include those reviewed above.  

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


